HALL, Judge.
Plaintiff-landlord appealed to this Court from a judgment of the First City Court of the City of New Orleans dismissing his rule for possession of certain leased premises for non-payment of rent.
The record reveals that the premises were leased to defendant under a monthly verbal lease at $16.50 per week and that one week’s rent was due and owing. The amount involved is therefore less than $25.00.
This Court has no appellate jurisdiction of this case. See Article VII, Sec. 29 of the Constitution, as amended. Jurisdiction of this appeal lies in the Civil District Court for the Parish of Orleans. See Article VII, Sections 81 and 91 (D) of the Constitution as amended. See also LSA-C.C.P. Art. 4921.
Under the authority of LSA-C.C.P. Article 2162, It is ordered that this appeal be and the same is hereby transferred to the Civil District Court for the Parish of Orleans.
Appeal transferred.